Citation Nr: 1429606	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  09-15 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) and depressive disorder (currently rated as 30 percent, effective January 10, 2006; 50 percent, effective April 18, 2011; 70 percent, effective February 10, 2012; 100 percent, effective June 20, 2012; 70 percent effective August 1, 2012; 100 percent, effective January 15, 2013; and 70 percent, effective March 1, 2013).

2.  Entitlement to an earlier effective date for the increased rating to 30 percent for PTSD, currently effective January 10, 2006.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In the June 2008 rating decision, the Veteran was awarded an increase to 30 percent for PTSD and depressive disorder, effective January 10, 2006.  In a May 2011 rating decision, the Veteran was awarded an increased rating of 50 percent for PTSD and depressive disorder, effective April 18, 2011.  In an August 2012 rating decision, the Veteran was awarded an increased rating of 100 percent for a period of hospitalization for PTSD and depressive disorder, effective June 20, 2012 to July 31, 2012.  In an April 2013 rating decision, the Veteran was awarded an increased rating of 70 percent, effective February 10, 2012 and a temporary 100 percent rating from January 15, 2013 to February 28, 2013 for a period of hospitalization.  After the Veteran has perfected his appeal, subsequent rating decisions awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue is still properly before the Board.

After the June 2008 rating decision that awarded a 30 percent rating effective January 10, 2006, the Veteran submitted a notice of disagreement in October 2008.  The Veteran wrote that he was informed that his PTSD and depression would be rated together.  Due to that combination, he wrote, "my 30 [percent] compensation date [should be] the first date of record that I received anti-depressants from the VA which constitutes 'seeking treatment.'  I ask...to back date my award date as far as allowable, by statute."  However, a statement of the case has not been issued on the issue of an earlier effective date; therefore, the Board directs that the RO issue one, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 and Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of a statement of the case along with information about the process for perfecting an appeal, if the Veteran so desires.

The Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference in December 2013.  A transcript of the hearing has been associated with the Veteran's Virtual VA claims file.  The Board notes that the Veteran raised an issue of service connection for atrial fibrillation at the hearing.  Review of the Veterans Benefits Management System (VBMS) claims file shows that the Veteran filed this claim with the RO in December 2013 and the issue is not currently before the Board.

The issue of an earlier effective date for the increased rating to 30 percent for PTSD and the issue of TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Until April 18, 2011, manifestation of the Veteran's service-connected PTSD and depression did not include occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

2.  From April 18, 2011 to February 9, 2012, manifestation of the Veteran's service-connected PTSD and depression did not include occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships. 

3.  From February 10, 2012, manifestation of the Veteran's service-connected PTSD and depression did not include total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

4.  From June 20, 2012 to July 25, 2012 and January 15, 2013 to February 7, 2013, the Veteran was hospitalized due to his PTSD and depression for more than 21 days.


CONCLUSION OF LAW

The criteria for an evaluation higher than 30 percent from January 10, 2006, higher than 50 percent from April 18, 2011, and higher than 70 percent from February 10, 2012 (excluding two periods of 100 percent from June 20, 2012 to July 31, 2012 and January 15, 2013 to February 28, 2013) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For increased rating claims, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Letters dated in March 2008 and November 2008 explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.

The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  

The Veteran was also provided with a hearing related to his present claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ explained the issue on appeal and inquired as to any outstanding evidence.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA also has a duty to assist a claimant.  VA has obtained VA treatment records; assisted the Veteran in obtaining evidence; examined the Veteran for the disability at issue several times; and afforded the Veteran the opportunity to give testimony before the Board.  The examination reports are adequate as they contain sufficient evidence to render a fair and impartial decision on the claim.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the criteria for PTSD (set forth at 38 C.F.R. § 4.130, Diagnostic Code 9411), a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent schedular rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relative, own occupation or own name.

The symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2013).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

The Veteran filed his claim in December 2007.  Accordingly, we are concerned only with the impairment since December 2006.

At his VA examination in March 2008, the Veteran was dressed in "clean clothing" and made "good eye contact."  The Veteran "had no difficulty communicating with the examiner.  However, he did have some difficulty recalling all aspects of trauma, which he found it very difficult to discuss.  No signs of psychosis were noted.  Psychomotor behavior was normally paced.  Affect was irritable and his mood appeared mildly dysthymic.  He described significant survivor guilt.  He denied suicidal and homicidal ideation, intention, and plan."

The Veteran reported being "married for 20 years; however, the relationship has been rocky and they have separated several times, the last between 2003 and 2005.  [The Veteran] complained of irritability and a short temper over minor matters and difficulty expressing his emotions has caused the frequent breakdowns in his relationships."

The Veteran reported spending "his time at present collecting model trains...  He has a limited number of friends.  He is not involved in community events...  He completes activities of daily living independently.  He has avoided legal difficulty."  The examiner reported that the Veteran "described mild to moderate signs of PTSD.  His sleep is poor.  He suffers nightmares one time a week in which he relives Vietnam combat.  He suffers intrusive recollections daily.  He suffers significant survivor guilt.  Triggers result in emotional and physiologic reactivity.  He described temper dyscontrol with concentration difficulties.  He spends his time in a shed with his model trains, which his wife considers his 'bunker.'  He spends at least two hours a day alone because of high levels of irritability.  He avoids fights with others.  He complained his mood is 'up and down.'  He denied feelings of hopelessness or worthlessness.  He denied suicidal and homicidal ideation, intention, and plan.  Psychomotor behavior was normally paced."  The Veteran indicated that alcohol and drugs do not play a role in his life at present.

The examiner reported a GAF score of 60.

At the VA examination in July 2008, the Veteran reported working "approximately one day a week at a hardware store as a fill in.  He reported no difficulties on this job in terms of disciplinary actions or missed time from work due to mental health difficulties."  The Veteran reported "that he is not currently receiving any counseling.  He said he last had counseling in 2003 when he and his wife were attending couples counseling, and he also was seeing a private doctor for [PTSD].  He said this doctor started him on citalopram, which he continues to take.  He said his primary care provider...prescribes the citalopram."

The Veteran reported "symptoms of depression which occur a couple of times a week.  He said that these periods will last for a day or two.  He reported a depressed mood during these times, poor appetite, and difficulties enjoying activities.  His appetite is poor during these periods and says that he has to force himself to eat.  He said he has not felt suicidal for approximately five years.  He talked about feeling suicidal at that time due to a recurring dream he had regarding Vietnam.  He said one of his best friends was killed by a direct shot with a mortar to the head.  He said the back of his friend's head was blown off, and he could see the inside of his head.  He said his dream involved him walking into his friend's head and looking out of his eyes.  He reported feeling suicidal to stop these dreams."  He also reported "re-experiencing symptoms, avoidance symptoms, and hyperarousal symptoms."
The examiner reported a GAF score of 55.

The Veteran underwent another VA examination in April 2011.  The Veteran reported "on-going symptoms of depression since prior to his last [examination in July 2008.  The Veteran] stated that his depression and difficulties with sleep and being around people (both symptoms consistent with depression) have worsened since his last evaluation."

The Veteran reported "depressive symptoms that include dysphoric mood, initial and middle insomnia, memory problems, difficulties completing projects and procrastination, and a decreased interest in sex...  Within the last approximately 6 months he has participated in mental health care through [VA] that included treatment for depression and PTSD."

The Veteran reported "that his symptoms related to PTSD have not remitted since his last [VA examination] (July 2008).  He stated that his difficulties dealing with people and his sleep problems have increased.  According to him, his temper difficulties are doing better compared to the past since he and his wife live in the country and he can generally control contact that he has with people."

The examiner reported the Veteran suffered from the following symptoms: depressed mood, anxiety, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), impairment of short- and long-term memory (for example retention of only highly learned material, while forgetting to complete tasks), disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationship.  The Veteran was reported to have the following level of occupational and social impairment: "Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."

The Veteran was reported to take "psychotropic medications including Trazodone, Prazosin, and Zolpidem Tartrate for sleep and Citalopram for mood problems.  According to him, the medications have a positive impact."
There is a mental health note from February 2012 wherein the Veteran reported, "I just need to get working on things.  I can barely stand it anymore.  I jump at the slightest sound and then have to go check the doors and patio.  I thought I might want to do the Roseburg PTSD program but I don't think that more intensive symptoms management is going to work.  I am really ready to put a lid on things."

The note explains that since the Veteran's previous visit he "really feels like things took a turn for the worse when he quit his 70 hour/week job.  Since then and since having some exposure therapy through the VA in Portland, he feels like things have spiraled out of control...  He states he doesn't sleep more than 4 hours/night.  He is hyperaroused and vigilant most of the time, he can only go to gatherings involving the Band of Brothers otherwise he avoids all people.  'I just feel like I need to flee all the time!'  His trip to California in December 'turned into a disaster and I had to come home.  There was just too much coming and going and people and I couldn't handle it.'  [The Veteran stated] that the medications don't really work all that great but [he] is not interested in changing medications at this point.  We discuss working with a therapist in the community that works with vets and trauma and might be able to provide a more structured treatment plan to get at his issues.  He would like to try that and put off the inpatient PTSD program at this point.  He denies suicidal ideation."

The Veteran reported an anxiety level of 4-5 out of 10 most of the time and higher when he is in crowds.  His PTSD was described as "severe" and a GAF score of 48 was assessed.

Since that time, the Veteran spent two periods hospitalized for his PTSD and depression.  He was hospitalized first from June 20, 2012 to July 25, 2012.  Upon discharge his GAF score was assessed as 50.  The symptoms endorsed included: "avoidance of reminders, chronic anxiety, depression, emotional numbing, exaggerated startle response, feelings of detachment, flashback of traumatic events, hypervigilance, insomnia, intrusive memories of trauma, irritability/agitation, nightmares, panic attacks, paranoia or fearfulness, poor concentration, sense of foreshortened future, and a strong tendency to socially isolate."  He was described as stable upon discharge.
He was hospitalized the second time from January 15, 2013 to February 7, 2013.  Upon discharge he was assessed a GAF score of 50.  At admission, he was "alert and cooperative.  Mood was neutral.  Affect was full range.  The Veteran had a history of severe anxiety with panic attacks, isolation, avoidance, intrusive memories and flashbacks, insomnia with nightmares, mood variability, and trust issues.  No auditory or visual hallucinations.  He denied any homicidal or suicidal ideation."  The report also noted the treatment the Veteran underwent during his stay.  At discharge he was described as stable.  "He did not report any homicidal or suicidal ideations.  There was no indication of any acute danger to himself or others and [he] appeared to be safe for discharge."

The Veteran underwent another VA examination in March 2013.  The examiner reported that the Veteran's level of occupational and social impairment was the following: "Occupational and social impairment with reduced reliability and productivity."  The Veteran reported that "he does okay with his wife but 'yells' frequently."  He denied having any friends.  "He denied having worked since his last exam.  He stated he struggles being around people."

The examiner reported that the Veteran "was voluntarily admitted to the Portland VA inpatient unit 3/2012 due to suicidal ideation-wife called the VA after noticing something was wrong.  He has also had two stays at the American Lake VA residential PTSD treatment program (6/2012 and 2/2013).  He is prescribed zolpidem, citalopram, prazosin, and trazodone.  He stated he also takes hydroxyzine in the morning and sometimes during the day for anxiety."

The examiner endorsed the following symptoms: "Nightmares occur once to twice per week, [he] gets agitated and anxious which causes his nightmares.  Anxiety and panic reportedly lead to heart going into A-fib.  Takes 'arythmal' for A-fib.  He stated he experiences panic attacks 1-2 times per month.  He stated he had a panic attack in traffic on the way over and pulled over to walk around and calm himself.  He stated he gets about 4-7 hours of sleep per night-a light sleeper and 'hears things.'  No naps during the day.  He stated he thinks about suicide but 'can get out of it...back away from it and try to do something else.'  He avoids people due to feeling angry and chronically irritable with a 'hair trigger.'
The examiner described the Veteran as "[c]asually dressed, somewhat poorly groomed (uncombed hair, dirty finger nails).  Cooperative, appropriate.  Normal speech, moderate psychomotor agitation-continuously bouncing knee.  Anxious affect congruent with anxious mood.  Linear thought process, normal content.  Memory good, concentration okay, insight good, judgment good.  Denied suicidal or homicidal ideation."

The examiner reported the following symptoms in the Veteran: "depressed mood; anxiety; suspiciousness; panic attacks more than once a week; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; neglect of personal appearance and hygiene."

The examiner noted that the Veteran's "signs and symptoms of PTSD appear to have mildly worsened in severity since his last exam and has manifested increased panic attacks and ongoing isolation.  He appears to have moderate impairment in social functioning and would likely have the same level of impairment if employed."

The Board also considered the Veteran's assertions in support of his claim.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of his condition.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the Veteran is not competent to provide a medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The majority of the Veteran's lay statements were provided at the VA examinations.  Most of the Veteran's statements, therefore, were considered in the medical opinions provided.  The only other statements of note made by the Veteran were provided at the Board hearing in December 2013.  The Veteran testified feeling suicidal prior to his two hospital admissions discussed above.  He also testified having nine to ten panic attacks a month.  The Veteran claimed that his PTSD became worse after he stopped drinking alcohol in January 2006.  He also described not being able to go shopping without his wife or when people he did not know are working at the store.  He claimed to only have one friend.  On a scale of one to ten, the Veteran said his average symptoms feel like a seven but they go to a ten "quite a bit."  The Veteran also described the same symptoms he described at the VA examinations.

As discussed above the Veteran's rating is staged.  The Board will analyze each period separately.  Prior to April 18, 2011, the Veteran is rated as 30 percent disabled for PTSD and depression.  This rating is appropriate.  At the VA examinations from March and July 2008, the Veteran's PTSD was described as "mild to moderate."  His sleep was described as poor and he was reported to suffer from nightmares once a week in which he relives Vietnam combat.  He was noted to suffer intrusive recollections daily.  He denied suicidal and homicidal ideation, intention, and plan.  His GAF score was 60 and 55.

His symptoms did not include an occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

From April 18, 2011 to February 9, 2012, the Veteran's PTSD and depression is rated as 50 percent disabling.  This rating is based on the worsening of his symptoms as described in the April 2011 VA examination.  The Veteran is not entitled to a higher rating during this period.

The examiner reported the Veteran suffered from the following symptoms: depressed mood, anxiety, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), impairment of short- and long-term memory (for example retention of only highly learned material, while forgetting to complete tasks), disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationship.  The Veteran was reported to have "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."

The Veteran is not entitled to a higher rating because his symptoms during this period do not result in "occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships."

From February 10, 2012, the Veteran is rated at 70 percent.  The Board finds that the Veteran is not entitled to a higher rating for this period.  This excludes two periods of hospitalization (June 20, 2012 to July 25, 2012 and January 15, 2013 to February 7, 2013), which are both rated as 100 percent disabling.  

The Veteran's rating was increased from February 10, 2012 based on a VA treatment record that described the Veteran's PTSD as "severe."  It was further supported by a VA examination conducted in March 2013.

The examiner reported the following symptoms: "depressed mood; anxiety; suspiciousness; panic attacks more than once a week; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; neglect of personal appearance and hygiene."  The examiner noted that the Veteran's "signs and symptoms of PTSD appear to have mildly worsened in severity since his last exam and has manifested increased panic attacks and ongoing isolation.  He appears to have moderate impairment in social functioning and would likely have the same level of impairment if employed."

The Veteran is not entitled to a higher rating for this period because there is not "total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relative, own occupation or own name."

Therefore, the Veteran is not entitled to an increased rating for any of the stages.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for an increased evaluation, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Extraschedular Consideration

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected PTSD.  The Veteran's disability is manifested by impairment in social and occupational functioning; the rating criteria contemplate these impairments.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).






ORDER

Entitlement to an increased rating for posttraumatic stress disorder (PTSD) and depressive disorder (currently rated as 30 percent, effective January 10, 2006; 50 percent, effective April 18, 2011; 70 percent, effective February 10, 2012; 100 percent, effective June 20, 2012; 70 percent effective August 1, 2012; 100 percent, effective January 15, 2013; and 70 percent, effective March 1, 2013) is denied.


REMAND

Regarding the claim for service connection for an earlier effective date for the increased rating to 30 percent for PTSD, currently effective January 10, 2006, the Veteran has not been provided a statement of the case or been given an opportunity to perfect the appeal of this additional claim to the Board by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  Therefore, the Board must remand this claim.  A statement of the case must be issued and the Veteran given an opportunity to perfect the appeal of this claim to the Board. See Manlincon, 12 Vet. App. at 238.

The Veteran contends he is unable to maintain a substantially gainful occupation as a result of his service connected disabilities.  The Veteran is currently service-connected for posttraumatic stress disorder (PTSD), left knee post medial meniscectomy with degenerative disease, tinnitus, and bilateral hearing loss.  Currently, the combined rating is 80 percent.  He also has noncompensable ratings for shell fragment wound scars to the neck, right forearm, and right thigh.  Also, the Veteran has a current claim for atrial fibrillation secondary to PTSD that may or may not impact his TDIU claim.

After serving in the military, the Veteran worked at a hotel company for 22 years before starting a business with his wife that they operated for 17 years.  The Veteran has undergone several VA examinations during the pendency of this claim, but none of them addressed whether the Veteran could secure or follow substantially gainful occupation.  Therefore, an examination and opinion are required.
The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the Veteran with a statement of the case pertaining to the issue of an earlier effective date for the increased rating to 30 percent for PTSD, currently effective January 10, 2006.  This claim will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

2.  Schedule an appropriate VA examination to ascertain whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected disabilities (posttraumatic stress disorder (PTSD), left knee post medial meniscectomy with degenerative disease, tinnitus, and bilateral hearing loss, either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  If service connection for atrial fibrillation is awarded, that disability should also be considered.

The entire claims file, including a copy of this remand, should be made available to the examiner for review prior to the examination.  All appropriate tests and studies should be conducted and any consultations deemed necessary should be accomplished.

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to any impairment caused by non-service-connected disabilities.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, readjudicate the claim on appeal in light of all the evidence of record.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


